Per Curiam,
This appeal is from an order disallowing a claim by a widow against her husband’s estate. His whole estate, real and personal, was less than $3,000. The appellant, who was his third wife, presented a note for $2,000, drawn to her order and dated within a month of her marriage to him. Her claim was resisted by his children by a former marriage, on the ground that the note was a forgery. The learned judge of the orphans’ court concluded from, an inspection of the note, and from the testimony of witnesses familiar with the handwriting of the decedent, that the note was not genuine.
There was ample testimony, which if believed, would sustain the conclusion reached. This is the limit of our inquiry. We have repeatedly said that we will not review findings of fact except to ascertain whether there was testimony to sustain them: Hancock v. Melloy, 187 Pa. 371; Dilworth v. Kennedy, 201 Pa. 388.
The decree of the court is affirmed at the cost of the appellant.